DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination.
Claim 10 has been canceled.
Claims 1-9 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 12/21/2021 have been fully considered. The rejection of claims 1-9 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement is withdrawn in view of the amendments to the claims.
Applicant’s arguments/amendments regarding the rejection of claims 1-9 under 35 U.S.C. 112(a) for failing to comply with the written description requirement have been fully considered but are not persuasive. Applicant argues on pg. 5 paragraph 3 that “exact terms need not be used in haec verba to satisfy the written description requirement. Examiner agrees that exact terms are not required, however there do not appear to be any terms recited in the originally filed disclosure which support the claimed limitation of “wherein the method further comprises performing at least one of design optimization or tolerancing activities based on a rapidity of said calculation, the rapidity satisfying an acceptability criterion.” Applicant recites portions of the specification on pg. 5 paragraph 4 and asserts that “the recited optimization and tolerancing activities are disclosed as being actually performed”. However, Examiner is not disputing that the specification supports performing optimization and tolerancing activities generally. In contrast, Examiner asserts that the specification does not support performing optimization and tolerancing activities based on a rapidity of said calculation, the rapidity satisfying an acceptability criterion, as required by the claim.
The rejection of claims 1-9 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is maintained.

Applicant’s arguments/amendments regarding the rejection of claims 1-9 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant asserts on pg. 6 paragraph 3 that the claims in Diehr were held eligible for not merely reciting mental processes, i.e., the claims integrated a math function into an industrial rubber modeling process and argues the technological improvement in that  “claims 1 recites an improved way of controlling a real-world process, such as by requiring at least on of optical design optimization or tolerancing activities.”  Examiner respectfully disagrees and asserts that Diehr recited additional elements that integrated the abstract idea into an abstract idea, i.e. the mathematical function controls the industrial rubber molding apparatus, however there are no such similar limitations of controlling recited in the pending claims. The additional elements of “computer-implemented” are merely instructions to implement an abstract idea on a computer and are insufficient to integrate the abstract idea into a practical application for provide significantly more than the abstract idea (see MPEP 2106.04(d) and 2106.05(f)).
Applicant further argues on pg. 7 paragraph 1 that “claim 1 is amended, to clarify how an aspect of technological improvement is obtained, i.e. by requiring a rapidity of the calculation that satisfies an acceptability criterion.” Examiner respectfully disagrees and asserts that an improved and more efficient (e.g. rapid) algorithm is still abstract and requires additional elements to integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Applicant further argues that “the parametric form of both the system and transmission function are specific improvements.” However, as stated in the MPEP 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement.” The alleged improvement is an improvement to the abstract idea itself and not to any particular technology or technical field.
Applicant further argues on pg. 7 last paragraph that the “present claims recite specific operations that describe how the improvement to computer functionality is obtained.” Examiner respectfully disagrees and asserts that there is no improvement to the functioning of a computer itself. The computer is merely used as a tool to implement the improved abstract idea. The improving a rapidity of a calculation by requiring a transmission function that has a parametric form is an improvement of the calculation, i.e. the abstract idea, and not an improvement to the functionality of the computer.
Applicant further argues on pg. 5 last paragraph that “the Office Action fails by improperly overgeneralizing the claims in its attempt to identify an abstract idea” and that “the Office Action has neither demonstrated how the claimed combination of features is “a fundamental economic practice” as in Bilski, nor shown how it is a building block of the modern economy.” Examiner respectfully disagrees and asserts that the two step analysis was followed in determining that the claim recites an abstract idea by identifying which limitations recite an abstract idea (Step 2A prong 1), identifying additional elements and determining that the additional elements do not integrate the abstract idea into a practical application (Step 2A prong 2), and determining that the additional elements do not amount to significantly more than the abstract idea (Step 2B). Applicant has failed to identify any additional limitations that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant further argues on pg. 9 paragraph 1 that “the claimed operations simply do not recite merely a mental process. That is, rather than being directed as such without regard to the process by which the intended result is achieved, the claims focus on a specific process to address technological need.” Examiner respectfully disagree agrees and asserts as stated previously that the improvement is an improvement of the abstract idea and as shown in the two step 101 analysis the claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Therefore the claims direct to an abstract idea without significantly more.
Applicant further argues on pg. 9 paragraph 2 that dependent claims are eligible at least for depending from claim 1. Examiner respectfully disagrees at least for the reasons above.
The rejection under 35 U.S.C. 101 is maintained.

Applicant’s arguments regarding the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues on pg. 10 paragraph 3 that the “Examiner considers that there is no meaningful difference between the transmission function and the system function” and “the referred-to passage of Hullin concerns only a transmission function.” Examiner respectfully disagrees and asserts that the meaningful difference between the claimed system function and the claimed transmission function is that system function is a sub-component of the transmission function. Therefore any subset of the equations and parameters of the transmission function of Hullin could be identified as a “system function” and corresponds to the broadest reasonable interpretation of “wherein the system function is (i) different from the transmission function and (ii) nested within the transmission function” because the subset is part of the transmission function (i.e. nested) but does not contain every component of the transmission function (i.e. different from the transmission function).
The rejection under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-9 are directed to a statutory category as a process.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
a) defining a set of rays or light beams input (e) into the optical system, each said ray or light beam being represented by a first vector of parameters;
b) for each said ray or light beam input into the optical system, calculating a ray or light beam output (s) from the optical system, which is represented by a second vector of parameters;
wherein the method further comprises performing at least one of optical design optimization or tolerancing activities based on a rapidity of said calculation, the rapidity satisfying an acceptability criterion;
wherein said calculation is implemented by applying, to each said ray or light beam input into the optical system, a same non-linear transmission function, representative of the optical system in its entirety;
wherein said transmission function has a parametric form, at least certain of the parameters of said transmission function being expressed by a system function having a parametric form, the transmission function having first independent variables, the system function having second independent variables, the second independent variables being configuration parameters of said optical system, and wherein the system function is (i) different from the transmission function and (ii) nested within the transmission function;
wherein said configuration parameters comprise at least one of: a position of an optical element; an orientation of the optical element; and a degree of openness of a diaphragm.
The limitation of “a) defining a set of rays or light beams input (e) into the optical system, each said ray or light beam being represented by a first vector of parameters”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer- implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer implemented” language, “defining” in the context of this claim encompasses the user manually define the set of rays. The claim limitation also represents a mathematical concept of defining the variable. 
Similarly, the limitation of “b) for each said ray or light beam input into the optical system, calculating a ray or light beam output (s) from the optical system, which is represented by a second vector of parameters”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer- implemented” language, “calculating” in the context of this claim encompasses the user performing the claimed calculation mentally and/or with the use of pen and paper. Additionally the limitation represents a mathematical concept of performing a calculation. 
Similarly, the limitation of “wherein the method further comprises performing at least one of optical design optimization or tolerancing activities based on a rapidity of said calculation, the rapidity satisfying an acceptability criterion;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer- implemented” language, “performing” in the context of this claim encompasses the user performing at least one of optical design optimization or tolerancing activities mentally and/or with the use of pen and paper using the calculation of step b) after determining that the calculation of step b) is faster to compute compared to other calculations.
Similarly, the limitation of “wherein said calculation is implemented by applying, to each said ray or light beam input into the optical system, a same non-linear transmission function, representative of the optical system in its entirety”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer- implemented” language, “applying” in the context of this claim encompasses the user performing the claimed calculation for each ray using the same function mentally and/or with the use of pen and paper. Additionally the limitation represents a mathematical concept of performing a calculation.
Similarly, the limitation of “wherein said transmission function has a parametric form, at least certain of the parameters of said transmission function being expressed by a system function having a parametric form, the transmission function having first independent variables, the system function having second independent variables, the second independent variables being configuration parameters of said optical system, and wherein the system function is (i) different from the transmission function and (ii) nested within the transmission function”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer- implemented” language, the context of this claim encompasses the user mentally defining the functions. Additionally the limitation represents a mathematical concept of defining the functions.
Similarly, the limitation of “wherein said configuration parameters comprise at least one of: a position of an optical element; an orientation of the optical element; and a degree of openness of a diaphragm”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer- implemented” language, the context of this claim encompasses the user mentally selecting configuration parameters. Additionally the limitation represents a mathematical concept of defining the configuration parameters for functions. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally if the claim recites mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites the additional element “computer-implemented”. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a generic computer components to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.

Claims 2-9 further limit the “Mental Processes” and “Mathematical Concept” abstract ideas of claim 1 with additional limitations that can be practically performed in the mind and/or represent mathematical concepts and recite the judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the method further comprises performing at least one of design optimization or tolerancing activities based on a rapidity of said calculation, the rapidity satisfying an acceptability criterion;” in lines 9-11. The specification recites that the invention “By virtue of the computational rapidity achieved makes possible reverse-engineering, optimization and tolerancing activities that were previously otherwise unachievable” in paragraph [0014] (also see [0001]). Although the specification states that the method makes these activities possible, there is no description of performing them based on “a rapidity of said calculation” or “the rapidity satisfying an acceptable criterion.”
Claims 2-9 depend from claim 1 but fail to cure its deficiencies. They are rejected using the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Hullin et al. ("Polynomial Optics: A construction kit for efficient ray‐tracing of lens systems." Computer Graphics Forum. Vol. 31. No. 4. Oxford, UK: Blackwell Publishing Ltd, 2012.), hereinafter Hullin, in view of Moiseev et al. ("Method for design of axis-symmetrical TIR-optics with use of special quick raytracing technique." Optical Systems Design 2012. Vol. 8550. International Society for Optics and Photonics, 2012.), hereinafter Moiseev.
Regarding claim 1, Hullin teaches a computer-implemented method for simulating an optical system (abstract “we approximate the analytical solution to the ray tracing problem by means of a Taylor expansion in the ray parameters. This representation enables a construction-kit approach to complex optical systems in the spirit of matrix optics. It is also very simple to evaluate, which allows for efficient execution on CPU and GPU alike” and pg. 1379 col. 2 “we are able to compile both for the GPU and to vectorized CPU code.” And pg. 1380 col. 1 “The achieved rendering times are in the order of 1 second (“canon”), 0.4 seconds (“itoh”), and 4 seconds (“canon-anamorphic”), on an NVIDIA GTX 550 Ti chipset. It is therefore to be expected that future refinements of the technique will yield another substantial speed-up. If compile times are a concern (for the anamorphic example with 861 flares, code generation and compilation takes about 8 minutes on a single CPU core), they can be further optimized.”) to perform:
a) defining a set of rays or light beams input (e) into the optical system, each said ray or light beam being represented by a first vector of parameters (pg. 1376 col 2 “Any ray r in 3D space is fully defined by a point p = [px; py; pz] and a unit direction vector d = [dx;dy;dz], jdj = 1, which we bundle in the ray vector r:” And “Any ray passing through the plane z = z0 is therefore fully characterized by four variables, px, py, dx and dy, resulting in a reduced ray vector ˜r with respect to this plane” And equations 1-5); and
b) for each said ray or light beam input into the optical system, calculating a ray or light beam output (s) from the optical system, which is represented by a second vector of parameters (pg. 1377 col. 2 “The effect of an optical system on incoming rays, as described in the previous section, can be abstracted as a mapping, or function f : V            
                →
            
        V: [Equation 7]”);
wherein said calculation is implemented by applying, to each said ray or light beam input into the optical system, a non-linear transmission function, representative of the optical system in its entirety (pg. 1377 col. 2 “r0 is given by a system of four equations that are each a power series in the four components of r. The total degree of any term in such a series is the sum of all its exponents, a+b+c+d.” And Equation 8);
wherein said transmission function has a parametric form, at least certain of the parameters of said transmission function being expressed by a system function having a parametric form, the transmission function having first independent variables, the system function having second independent variables, the second independent variables being configuration parameters of said optical system, and wherein the system function is (i) different from the transmission function and (ii) nested within the transmission function (pg. 1377 col. 2 “the effect of an optical system on incoming rays … can be abstract as a mapping, or function f …” See equations 7 and 8. Also see pg. 1378 col. 1 “As with functions of a single variable, a mapping f with a convergent Taylor series can be approximated by truncating it to a system of polynomials of a desired total degree, which we define as the overall total degree of our mapping, denoted as deg(f).” And “The Taylor coefficients depend on the parameters (radius, refractive indices).” Also see pg. 1381 col. 1 “Additional parameters, such as the wavelength or lens settings, can be included as variables in the system.” Examiner notes that any subset of the equations and corresponding configuration parameters of the transmission function of Hullin corresponds to the broadest reasonable interpretation of “the system function having second independent variables, the second independent variables being configuration parameters of said optical system, and wherein the system function is (i) different from the transmission function and (ii) nested within the transmission function”);
wherein said configuration parameters comprise at least one of: a position of an optical element (pg. 1381 col. 1 “For a glass lens, we determined the polynomial system and used a submatrix of its Jacobian (namely, the derivatives of the image plane position with respect to the aperture position)”); an orientation of the optical element (pg. 1378 col. 1 Table 1 “(d) reflection at an cylindrical surface oriented in ˆx direction”); and a degree of openness of a diaphragm (pg. 1378 col. 2 “evaluate this for many data points (light position, aperture size, and optionally other dynamic parameters such as zoom setting and wavelength)”).
Hullin does not appear to explicitly disclose optical design optimization or tolerancing activities based on a rapidity of said calculation, the rapidity satisfying an acceptability criterion.
However, Moiseev teaches performing at least one of optical design optimization or tolerancing activities based on a rapidity of said calculation, the rapidity satisfying an acceptability criterion (Pg. 2 introduction paragraph 1 “It is quite challenging, and for its solution in case of the extended light source different optimization or iterative methods [1-3] are used. The usage of known optimization methods implies significant computational time costs of the solution. To reduce the time of LED optics design the analytical solutions [4] or quicker feedback methods [5] are used.” And pg. 2 last paragraph “In this paper we propose the new optimization method for TIR-optics design which is based on the specially developed quick raytracing procedure. The distinctive feature of the procedure is representation of the refractive surface as a set of the truncated cones. As a result, the tracing of a hundred thousand rays through TIR optical element takes less than a second on a typical personal computer. This computational speed makes possible to finish the optimization process in few tens of minutes” And Pg. 9 para 2 “The optimization method for the computation of TIR optical elements is presented. The method is based on the quick raytracing procedure which uses the representation of the surfaces of revolution as a set of the truncated cones. Such representation significantly reduces the number of primitives which is necessary for good approximation of the surface that by-turn provides improbable increase of the computation speed. The tracing of 100 000 rays takes about one second that allows to finish the optimization process in tens of minutes.” Examiner notes that quick raytracing technique of Moiseev satisfies an acceptable criterion for rapidity in that it executes quicker compared to the other methods mentioned by Moiseev and makes possible to finish the process in tens of minutes corresponding to the broadest reasonable interpretation of the claim).
Hullin and Moiseev are analogous art because they are from the same field of endeavor of optical systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Hullin with the design optimization disclosed by Moiseev.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize an optical design in a short amount of time (Moiseev pg. 2 last paragraph).

Regarding claim 3, the references teach teaches the method as claimed in claim 1. Hullin further teaches wherein the parametric form of the transmission function comprises the first independent variables and a set of transmission parameters, and wherein the parametric form of the system function comprises the second independent variables and a set of system parameters (Equation 8 and pg. 1378 col. 1 “As with functions of a single variable, a mapping f with a convergent Taylor series can be approximated by truncating it to a system of polynomials of a desired total degree, which we define as the overall total degree of our mapping, denoted as deg(f).” And “The Taylor coefficients depend on the parameters (radius, refractive indices)” Also see Table 1. Examiner notes that as stated regarding claim 1 that any subset of the equations and corresponding parameters of the transmission function of Hullin corresponds to the broadest reasonable interpreting of the system function. Furthermore as defined by claim 1, the second independent variables are system parameters and therefore a subset of configuration parameters of Hullin corresponds to the broadest reasonable interpretation of the second independent variables and a set of system parameters.).

Regarding claim 6, the references teach teaches the method as claimed in claim 1. Hullin further teaches wherein said system function is polynomial or piecewise polynomial (pg. 1376 col. 1 “In this paper, we lay the theoretical foundations of polynomial Optics.” And col. 2 “The use of simple multivariate polynomials allows for cheap evaluation and computation of derivatives that are extremely useful for differential rendering techniques.” And pg. 1378 col. 1 “As with functions of a single variable, a mapping f with a convergent Taylor series can be approximated by truncating it to a system of polynomials of a desired total degree, which we define as the overall total degree of our mapping, denoted as deg(f).” And “In Section 4, we demonstrate how various polynomial terms affect the imaging properties of a system” And pg. 1381 col. 1 “Our polynomial model describes nothing other than the mapping of an incoming to an outgoing ray”).

Regarding claim 7, the references teach teaches the method as claimed in claim 1. Hullin further teaches wherein said transmission function is polynomial or piecewise polynomial (pg. 1376 col. 1 “In this paper, we lay the theoretical foundations of polynomial Optics.” And col. 2 “The use of simple multivariate polynomials allows for cheap evaluation and computation of derivatives that are extremely useful for differential rendering techniques.” And pg. 1378 col. 1 “As with functions of a single variable, a mapping f with a convergent Taylor series can be approximated by truncating it to a system of polynomials of a desired total degree, which we define as the overall total degree of our mapping, denoted as deg(f).” And “In Section 4, we demonstrate how various polynomial terms affect the imaging properties of a system” And pg. 1381 col. 1 “Our polynomial model describes nothing other than the mapping of an incoming to an outgoing ray”).

Regarding claim 8, the references teach teaches the method as claimed in claim 1. Hullin further teaches wherein said first and second vectors of parameters each comprise position and direction-of-propagation parameters of said light rays (pg. 1376 col. 2 “Any ray r in 3D space is fully defined by a point p = [px; py; pz] and a unit direction vector d = [dx;dy;dz], jdj = 1, which we bundle in the ray vector r.” And pg. 1377 col. 2 “The effect of an optical system on incoming rays, as described in the previous section, can be abstracted as a mapping, or function f : V            
                →
            
        V” And Equations 1-8).

Claim 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being obvious over Hullin in view of Moiseev and in further view Smith et al. (US 20120212722 A1), hereinafter Smith.
Regarding claim 2, Hullin in combination with Moiseev teaches method as claimed in claim 1 also comprising a prior calibration step, comprising determining a set of parameters of said transmission function (pg. 1378 col. 1 “Table 1 contains an overview of the nonzero term count for a selection of optical elements. Notably, symmetric systems only produce terms with an odd total degree. The Taylor coefficients depend on the parameters (radius, refractive indices)” And equations 1-8.).
Hullin in combination with Moiseev does not appear to explicitly disclose comprising a prior calibration step, comprising determining a set of parameters of said transmission function regression on the basis of a simulation of said optical system by a raytracing algorithm or on the basis of measurements on said optical system.
However, Smith teaches a prior calibration step, comprising determining a set of parameters of said transmission function regression on the basis of a simulation of said optical system by a raytracing algorithm or on the basis of measurements on said optical system ([0043] “One way to determine the shape parameters of the point spread function is to measure the experimental point spread function, for many points in the entrance pupil and for many different illuminator settings, and then perform a regression analysis. Another approach is to perform the regression analysis on simulated point spread functions--simulated by raytracing for example. These techniques are different from the concept of the present invention.” And [0046] “Determination of A, b, r.sub.0, .DELTA..theta., depend on .alpha., F and .rho. can be determined with standard regression techniques, and in some special cases, we can derive very reasonable approximate relationships from first principles, but the preferred approach is to design a polynomial regression model and determine the parameters of the regression either by comparison with experimental data, or with simulated point spread functions--simulated by regression for example. Equation (7) describes a complete regression model, and FIG. 4 describes a set of parameters that resulted from one fit to simulated point spread functions.”).
Hullin, Moiseev and Smith are analogous art because they are from the same field of endeavor of simulating optical systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission function parameters disclosed by Hullin in combination with Moiseev with the determining function parameters by regression simulated by raytracing disclosed by Smith.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide a simulation method that is fast, flexible and accurate (Smith [0005]).

Regarding claim 4, Hullin in combination with Moiseev teaches method as claimed in claim 1. Hullin further teaches a prior calibration step, comprising: choosing a plurality of configurations of said optical system, each associated with a transmission function having a parametric form (pg. 1378 col. 1 “Table 1 contains an overview of the nonzero term count for a selection of optical elements. Notably, symmetric systems only produce terms with an odd total degree. The Taylor coefficients depend on the parameters (radius, refractive indices)”);
for each said configuration, determining a set of parameters of the transmission function that is associated therewith and determining a set of parameters  of said system function  (pg. 1378 col. 1 “Table 1 contains an overview of the nonzero term count for a selection of optical elements. Notably, symmetric systems only produce terms with an odd total degree. The Taylor coefficients depend on the parameters (radius, refractive indices)” And equations 1-8.).
Hullin in combination with Moiseev does not appear to explicitly disclose determining a set of parameters of the transmission function that is associated therewith by regression on the basis of a simulation of said optical system by a ray-tracing algorithm; and determining a set of parameters of said system function by regression on the basis of the parameters thus determined of the transmission functions associated with said configurations of the optical system.
However, Smith teaches determining a set of parameters of the transmission function that is associated therewith by regression on the basis of a simulation of said optical system by a ray-tracing algorithm; and determining a set of parameters of said system function by regression on the basis of the parameters thus determined of the transmission functions associated with said configurations of the optical system  ([0043] “One way to determine the shape parameters of the point spread function is to measure the experimental point spread function, for many points in the entrance pupil and for many different illuminator settings, and then perform a regression analysis. Another approach is to perform the regression analysis on simulated point spread functions--simulated by raytracing for example. These techniques are different from the concept of the present invention.” And [0046] “Determination of A, b, r.sub.0, .DELTA..theta., depend on .alpha., F and .rho. can be determined with standard regression techniques, and in some special cases, we can derive very reasonable approximate relationships from first principles, but the preferred approach is to design a polynomial regression model and determine the parameters of the regression either by comparison with experimental data, or with simulated point spread functions--simulated by regression for example. Equation (7) describes a complete regression model, and FIG. 4 describes a set of parameters that resulted from one fit to simulated point spread functions.”).
Hullin, Moiseev and Smith are analogous art because they are from the same field of endeavor of simulating optical systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission function parameters disclosed by Hullin in combination with Moiseev with the determining function parameters by regression simulated by raytracing disclosed by Smith.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide a simulation method that is fast, flexible and accurate (Smith [0005]).

Regarding claim 5, the references teach the method of claim 4. Hullin further teaches comprising a qualifying step in which the second vectors of parameters obtained by applying said transmission function to a set of first vectors of parameters are compared with results of simulations of said optical system by said ray-tracing algorithm or on the basis of measurements on said optical system (pg. 1378 col. 2 “In order to validate the performance of polynomial optics with respect to true ray tracing, we evaluate a test scenario in different polynomial degrees, and compare the resulting ray mapping against an analytical solution.” And “Comparison with polynomial degrees 3 and 5 is provided for selected cuts through the variable space in Figure 6”).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Hullin in view of  Moiseev and in further view of Jannson et al. (US 5995742), hereinafter Jannson.
Regarding claim 9, Hullin in combination with Moiseev teaches the method of claim 1.
Hullin in combination with Moiseev does not appear to explicitly disclose wherein said first and second vectors of parameters each comprise parameters representative of statistical distributions of positions and directions of propagation of rays forming said light beams.
However, Jannson teaches wherein said first and second vectors of parameters each comprise parameters representative of statistical distributions of positions and directions of propagation of rays forming said light beams (col. 5 “The fundamental connection between photometric quantities and 4-D phase space is based on the fact that luminance (radiance) is a 4-D phase-space density. Thus, an arbitrary bundle of rays passing through a given plane (x,y) can be presented as a multiplicity of points in phase space (i.e., a single ray is represented isomorphically by a single point in phase space). In particular, a Lambertian source is represented by uniform 4-D distribution in phase space.” And col. 9 “Therefore, if the output power of a light source is known, the ray distribution may be easily determined. The brightness information can be easily converted to a distribution of rays. The same is true for other planes (physical or nonphysical) in the lighting system. The following equations repeat the definition of the elementary four-dimensional volume unit d.OMEGA., and define spatial and directional area”).
Hullin, Moiseev and Jannson are analogous art because they are from the same field of endeavor of modeling optical systems.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ray or light beam vectors disclosed by Hullin in combination with Moiseev with the distributions disclosed by Jannson.
One of ordinary skill in the art would have been motivated to make this modification in order to decrease computation time (Jannson col. 3).
	
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tang et al. ("Analysis and simulation for the compensation of distortion in thick film analog lithography." Optics Express 16.1 (2008): 98-107.) teaches an optical field distribution different from a transmission function (Section 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2147